     BESS M. BREWER, #100364
1    LAW OFFICE OF BESS M. BREWER
     P.O. Box 5470
2    Sacramento, CA 95817
     Telephone: (916) 385-7517
3
4    Attorney for Plaintiff
5
6
7
                                 IN THE UNITED STATES DISTRICT COURT
8
                                   EASTERN DISTRICT OF CALIFORNIA
9
10   LINDA KNIGHT                               )       Case No. 19-cv-00541-AC
11                                              )
                                                )
12                                              )       PROPOSED ORDER EXTENDING
                    Plaintiff,                  )       PLAINTIFF’S TIME TO FILE
13                                              )       SUMMARY JUDGEMENT MOTION
     v.                                         )
14                                              )
     COMMISSIONER OF SSA                        )
15                                              )
                    Defendant.                  )
16                                              )
                                                )
17
18
19                                        PROPOSED ORDER

20
            PURSUANT TO THE STIPULATION, IT IS SO ORDERED that Plaintiff’s time to file her
21
     summary judgment motion is hereby extended to October 18, 2019, with all other deadlines adjusted
22
     accordingly.
23
24   DATED: September 30, 2019

25
26
27
28

                                                    1
